Exhibit 99.1 Scorpio Tankers Inc. Announces Financial Results for the Third Quarter of 2012 MONACO(Marketwire - October 29, 2012) - Scorpio Tankers Inc. (NYSE: STNG) ("Scorpio Tankers," or the "Company") today reported its results for the three and nine months ended September 30, 2012. Results for the three months ended September 30, 2012 and 2011 For the three months ended September 30, 2012, the Company had an adjusted net loss of $3.7 million (see Non-GAAP Measures section below), or $0.09 basic and diluted loss per share, excluding (i) $5.9 million, or $0.14 per share, loss from sales of STI Diamond and STI Coral and (ii) $3.0 million, or $0.07 per share, write-off of deferred financing fees attributable to the extension of the 2011 Credit Facility. For the three months ended September 30, 2012, the Company recorded a net loss of $12.5 million, or $0.30 basic and diluted loss per share. This is compared to a net loss of $6.9 million or $0.22 basic and diluted loss per share for the three months ended September 30, 2011. Results for the nine months ended September 30, 2012 and 2011 For the nine months ended September 30, 2012, the Company had an adjusted net loss of $8.3 million (see Non-GAAP Measures section below), or $0.21 basic and diluted loss per share, excluding (i) $10.4 million, or $0.26 per share, loss from sales of vessels (STI Conqueror, STI Matador, STI Gladiator, STI Coral, and STI Diamond) and (ii) $3.0 million, or $0.07 per share, write-off of deferred financing fees attributable to the extension of the 2011 Credit Facility. For the nine months ended September 30, 2012, the Company recorded a net loss of $21.7 million or $0.54 basic and diluted loss per share. This is compared to a net loss of $11.0 million or $0.40 basic and diluted loss per share for the nine months ended September 30, 2011. Summary of Recent and Third Quarter Significant Events: · Delivery of the Company's first five vessels under its Newbuilding program, STI Amber, STI Topaz, STI Ruby, STI Garnet, and STI Onyx. · Closed on the sales of STI Diamond and STI Coral for $25.25 million each. · Contracted with Hyundai Mipo Dockyard Co., Ltd. of South Korea ("HMD") to construct the Company's ninth and tenth newbuilding vessels. · Signed an agreement with 2011 Credit Facility lenders to extend the availability period of the 2011 Credit Facility until January 31, 2014, giving the Company the ability to partially finance the ninth and tenth newbuilding vessels. · Time chartered-in six vessels, a newbuilding MR, two MR's, an LR1 and two LR2s. · Repurchased 82,322 shares under the share buyback program at an average price per share of $5.34 during the third quarter. Emanuele Lauro, chief executive officer and chairman of the board, commented, "The previous few months have been very exciting for us with the deliveries of our first five newbuildings. These vessels are performing as we expected on their voyages from the Far East to the Atlantic Basin. The following table illustrates the difference in main engine fuel oil consumption, assuming similar operating conditions, between the first newbuilding, STI Amber, and that of a comparable MR product tanker that the Company recently sold, STI Coral. The table provides evidence of the material savings (worldwide marine fuel oil prices exceed $600 per ton) and environmental benefits of our newbuildings: Main Engine Consumption in Metric Tons of Fuel per day STI Amber STI Coral Savings in Metric Tons Variance % 13.5 Knots Ballast 28.0% 13.5 Knots Laden 30.5% Mr. Lauro continued, "presently we see the overall supply-demand balance in product tankers to be tightening, as evidenced by steadily increasing freight rates in certain regional markets like the Mediterranean and the Far East. Our newbuildings, as well as our chartered-in tankers put us in a desirable position, as we enter what has historically been the strongest period of the year for seaborne freight." Third Quarter Significant Events Delivery of Five Newbuilding Vessels During the third quarter of 2012, the Company took delivery of the first five vessels under its Newbuilding program, STI Amber, STI Topaz, STI Ruby, STI Garnet, and STI Onyx. The first four vessels were partially financed by the Company's Newbuilding Credit Facility with Credit Agricole Corporate and Investment Bank and Skandinaviska Enskilda Banken AB, and the fifth vessel was partially financed by the Company's 2011 Credit Facility. Upon delivery, each vessel began a short term time charter for durations up to 120 days. Newbuilding contracts #9 and #10 In August 2012, the Company contracted with HMD to construct two newbuilding vessels for approximately $34.0 million each, which are the Company's ninth and tenth MR product tanker newbuildings with HMD. These vessels are scheduled to be delivered to the Company in January 2014. Partial financing for these vessels is available under the 2011 Credit Facility. The contract includes an option for two additional vessels. Closing on Sales of STI Coral and STI Diamond The Company completed the previously announced sales of STI Coral and STI Diamond for $25.25 million each in August and September 2012 and recorded a total loss of $5.9 million from disposal as part of these sales. A portion of the proceeds from the sales was used to repay $16.1 million of debt outstanding on the 2011 Credit Facility relating to STI Coral. The Company's fifth newbuilding vessel, STI Onyx, was substituted as collateral under the 2011 Credit Facility on the outstanding borrowing relating to STI Diamond. As part of these sales, the Company reduced the notional amount on the interest rate swaps relating to the 2011 Credit Facility to $15.0 million from $24.0 million. Extension of availability on the Company's 2011 Credit Facility In July 2012, the Company signed an agreement with its lenders, Nordea Bank Finland plc, DNB Bank ASA, and ABN AMRO Bank N.V., to extend the availability period of its 2011 Credit Facility until January 31, 2014. The availability period was previously scheduled to expire in May 2013. There is currently $115 million available for borrowing under this facility, which can be used to finance up to 50% of future vessel acquisitions. Due to the amendment, the Company wrote-off $3.0 million in deferred financing fees, which includes the loan origination fees from May 2011, in the third quarter of 2012. Time Chartered-in Vessels and Other Agreements In July 2012, the Company took delivery of a 2004 built, 46,product tanker on a time charter-in agreement. The agreement is for a period of six months at an average rate of $11,525 per day. The Company has options to extend the charter following its expiration for two consecutive six month periods at $13,750 per day and $14,800 per day, respectively. In August 2012, the Company took delivery of a 2007 built MR product tanker (50,633 DWT) on a six month time charter-in agreement at $12,000 per day. The agreement includes an option for the Company to extend the charter for an additional six months at $13,000 per day. In September 2012, the Company agreed to charter-in a newbuilding MR product tanker (51,561 DWT) for three years. This vessel is a sister ship of the Company's Newbuilding vessels and is currently under construction at HMD. Delivery from the yard is expected in January 2013 and, upon delivery, it will be chartered-in at $15,750 per day in year one, $16,250 per day in year two and $16,750 per day in year three. The Company has options to extend the charter for two consecutive one year periods at $17,500 per day and $18,000 per day. In September 2012, the Company took delivery of a 2009 built LR1 (73,800 DWT) on a one year time charter-in agreement at $12,800 per day. The Company has the option to extend the charter for two consecutive one year periods at $13,400 per day and $14,400 per day. Additionally, the Company has entered into a profit and loss sharing arrangement whereby 50% of the profits and losses above or below the charterhire rate will be shared with an unrelated third party. The Company has also entered into a profit or loss sharing arrangement on the earnings of an LR1 vessel that is not owned or operated by the Company. The agreement stipulates that 50% of all profits and losses (the difference between the vessel's earnings and the daily charterhire expense of $12,750 per day) will be shared with the counterparty. The counterparty to this agreement is currently time chartering-in this vessel for a period of six months at $12,750 per day, with an option for the counterparty to extend the agreement for an additional six months, at the same daily rate. The Company agreed to charter-in two LR2 tankers (2011 built and 2012 built, each approximately 100,000 DWT). The vessels will be chartered-in for six months at $14,750 per day and are expected to be delivered in the first half of 2013. The Company has options to extend the charters for up to three consecutive six month periods at $15,000 per day, $15,250 per day and $15,500 per day, respectively. Conference Call - Postponed due to Hurricane Sandy Due to Hurricane Sandy, the Company has postponed its conference call that was scheduled for October 29, 2012. The Company will announce the date and time of the rescheduled conference call later in the week. Current Liquidity As of October 29, 2012, the Company had $30.5 million in cash and $20.5 million available to draw down from its 2010 Revolving Credit Facility. Debt As of October 29, 2012, the Company's outstanding debt balance is as follows: 2010 Revolving Credit Facility $ million 2011 Credit Facility million STI Spirit Credit Facility million Newbuilding Credit Facility million Total $ million 2010 Revolving Credit Facility In August 2012, the Company drew down $16.2 million from the 2010 Revolving Credit Facility. The Company currently has $20.5 million available to draw down when needed. 2011 Credit Facility In September 2012, the Company repaid $16.1 million into the 2011 Credit Facility in connection with the sale of STI Coral. The Company's fifth newbuilding vessel, STI Onyx was substituted as collateral under the 2011 Credit Facility as security for the outstanding borrowings previously related to STI Diamond which was sold in August 2012. The repayment described above did not affect the availability under the facility as amounts drawn cannot be re-borrowed. There is currently $115.0 million available for borrowing under this facility, which can be used to finance up to 50% of future vessel acquisitions. Newbuilding Credit Facility During the third quarter 2012, the Company drew down an aggregate of $82.3 million from the credit facility agreement with Credit Agricole Corporate and Investment Bank and Skandinaviska Enskilda Banken AB ("Newbuilding Credit Facility") to finance the final installments on the Newbuilding vessels ($20.6 million per vessel). There is $91.3 million outstanding under this facility (which reflects a principal payment of $0.7 million made in September 2012). There are no available borrowings under this facility. 2012 Debt Repayments During the fourth quarter of 2012, the Company's scheduled debt repayments under the Newbuilding Credit Facility and 2011 Credit Facility are $1.8 million. During this period, there are no principal payments due for (i) the 2010 Revolving Credit Facility since the amount available is greater than the amount drawn and (ii) the STI Spirit Credit Facility as a result of the $0.8 million prepayment made in June 2012. Drydocks and offhire STI Spirit is scheduled to be drydocked in the fourth quarter of 2012 for an estimated cost of $0.8 million and 20 days of offhire. STI Heritage is also scheduled to be drydocked in the fourth quarter of 2012 or first quarter of 2013 for an estimated cost of $0.8 million and 20 days of offhire. Newbuilding Program During the third quarter of 2012, the Company made $123.9 million of installment payments on its newbuilding vessels, which included the applicable delivery installments. The Company currently has five vessels under contract with HMD, and the estimated future payment dates and amounts are as follows as of September 30, 2012*: Q4 2012 $ million Q1 2013 million Q2 2013 million Q3 2013 - million Q4 2013 million Q1 2014 million Total $ million *These are estimates only and are subject to change as the construction progresses. Explanation of Variances on the Third Quarter of 2012 Financial Results Compared to the Third Quarter of 2011 For the three months ended September 30, 2012, the Company incurred a net loss of $12.5 million compared to a net loss of $6.9 million in the three months ended September 30, 2011. The following were the significant changes between the two periods: · Time charter equivalent, or TCE revenues, a non-IFRS measure, is vessel revenues less voyage expenses (including bunkers and port charges). TCE revenue is also included herein because it is a standard shipping industry performance measure used primarily to compare period-to-period changes in a shipping company's performance irrespective of changes in the mix of charter types (i.e., spot charters, time charters and bareboat charters), and it provides useful information to investors and management. The following table depicts TCE revenue for the three months ended September 30, 2012 and 2011: For the three months ended September 30, Vessel revenue $ $ Voyage expenses ) ) TCE revenue $ $ · TCE revenue increased by $3.3 million to $22.4 million as a result of an increase in the average number of operating vessels (owned and time chartered-in) to 20.39 from 18.46 for the three month periods ended September 30, 2012 and 2011, respectively. Additionally, the Company experienced a slight increase in time charter equivalent per day to $11,926 per day from $11,660 per day for the three months ended September 30, 2012 and 2011, respectively (see the breakdown of daily TCE averages below). · Vessel operating costs decreased by $2.1 million to $6.4 million as a result of a reduction in the average number of owned vessels to 9.88 from 12.00 for the three months ended September 30, 2012 and 2011, respectively. This was driven by the sales of STI Conqueror, STI Matador and STI Gladiator during the first and second quarter of 2012 along with the sales of STI Diamond and STI Coral during the third quarter of 2012. This fleet reduction was partially offset by the delivery of the first five vessels under the Company's Newbuilding program in the third quarter of 2012. Additionally, there was a decrease in operating costs per day to $6,935 from $7,660 during the three months ended September 30, 2012 and 2011, respectively. · Charterhire expense increased $5.2 million to $12.6 million as a result of an increase in the average number of time chartered-in vessels to 10.51 from 6.46 for the three months ended September 30, 2012 and 2011, respectively. See the Company's Fleet List below for the terms of these agreements. · Depreciation expense decreased by $1.8 million to $3.4 million as a result of a (i) a $66.6 million impairment charge recorded at December 31, 2011 which decreased the depreciable basis of the Company's vessels and (ii) a decrease in the average number of owned vessels to 9.88 from 12.00 for the three months ended September 30, 2012 and 2011, respectively, which was driven by the sales of STI Conqueror, STI Matador and STI Gladiator during the first and second quarter of 2012 along with the sales of STI Diamond and STI Coral during the third quarter of 2012. This fleet reduction was partially offset by the delivery of the first five vessels under the Company's Newbuilding program in the third quarter of 2012. · Loss from sale of vessels increased $5.9 million as a result of the sales of STI Diamond and STI Coral during the three months ended September 30, 2012. · Financial expenses, which consist of interest expense, amortization of deferred financing fees and commitment fees, increased by $2.2 million to $4.1 million. This increase was driven by the write-off of deferred financing fees of $3.0 million relating to the amendment to extend the availability period of the 2011 Credit Facility to January 2014. This increase was partially offset by reductions in interest expense and commitment fees for the three months ended September 30, 2012 and 2011, respectively. · Realized and unrealized gains on derivative financial instruments consist of earnings from profit and loss agreements with third parties relating to time chartered-in vessels. Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Statement of Profit or Loss (unaudited) For the three months ended September 30, For the nine months ended September 30, Revenue: Vessel revenue $ Operating expenses: Vessel operating costs ) Voyage expenses ) Charterhire ) Depreciation ) Loss from sale of vessels (1) ) - ) - General and administrative expenses ) Total operating expenses ) Operating loss ) Other (expense) and income, net Financial expenses ) Realized gain on derivative financial instruments - - Unrealized gain on derivative financial instruments - - Financial income - Other expenses, net ) Total other expense, net ) Net loss $ ) $ ) $ ) $ ) Loss per share Basic and diluted (2) $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding (2) The three months ended September 30, 2012 include the sales of STI Diamond and STI Coral which closed on August 15, 2012 and September 11, 2012, respectively. The nine months ended September 30, 2012 include the sales of STI Diamond, STI Coral along with the sales of STI Conqueror, STI Matador, and STI Gladiator which closed on March 20, 2012, April 18, 2012, and May 2, 2012, respectively. Diluted weighted shares outstanding, which consists of the impact of restricted shares,for the three and nine month period ended September 30, 2012 and 2011 would be anti-dilutive since the Company is in a net loss position.As such, there is no difference between basic and diluted earnings per share for these periods. Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Balance Sheet (unaudited) As of September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Inventories Total current assets Non-current assets Vessels and drydock Vessels under construction Other assets Total non-current assets Total assets $ $ Current liabilities Bank loans Accounts payable Accrued expenses Derivative financial instruments Total current liabilities Non-current liabilities Bank loans Derivative financial instruments Total non-current liabilities Total liabilities Shareholders' equity Issued, authorized and fully paid in share capital: Share capital Additional paid in capital Treasury shares ) ) Hedging reserve ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Statement of Cash Flows (unaudited) For the nine months ended September 30, Operating activities Net loss $ ) $ ) Loss from sale of vessels - Depreciation Amortization of restricted stock Amortization of deferred financing fees Write off of vessel purchase options - Straight-line adjustment for charterhire expense Unrealized gain on derivative financial instruments ) - Changes in assets and liabilities: Drydock payments ) ) Increase in inventories ) ) Increase in accounts receivable ) ) Decrease/(increase) in prepaid expenses ) Increase in accounts payable Increase in accrued expenses Decrease/(increase) in other assets ) ) Net cash inflow/(outflow) from operating activities ) Investing activities Acquisition of vessels and payments for vessels under construction ) ) Proceeds from disposal of vessels - Net cash outflow from investing activities ) ) Financing activities Bank loan repayment ) ) Bank loan drawdown Debt issuance costs ) ) Net proceeds from issuance of common stock Purchase of Treasury shares ) ) Net cash inflow/(outflow)from financing activities Increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1, Cash and cash equivalents at September 30, $ $ Scorpio Tankers Inc. and Subsidiaries Other operating data for the three and nine months ended September 30, 2012 and 2011 (unaudited) For the three months ended September 30, For the nine months ended September 30, Adjusted EBITDA(1) $ Average Daily Results Time charter equivalent per day(2) $ Vessel operating costs per day(3) Aframax/LR2 TCE per revenue day - pool $ TCE per revenue day - time charters - - - Vessel operating costs per day(3) Panamax/LR1 TCE per revenue day - pool $ TCE per revenue day - spot - - TCE per revenue day - time charters - - Vessel operating costs per day(3) MR TCE per revenue day - pool (Existing MR) $ $
